Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Objections
	Claims 4 and 16 are objected to because of the following informalities: these claims depend on claims 1 and 13, respectively, and recite “the at least one consumer” instead of “consumers” as recited in claims 1 and 3, masking the antecedent basis of the at least one consumer unclear.
	Also, claims 4 and 16 each recites “an IO device” but claims 2 and 14 also recite “an input-output (IO) device” and it is unclear if the IO device in claims 4 and 16 is the same IO device or a different IO device.

Rejections under 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of these claims recites “challenging, by at least one consumer, a fitness of the data asset..”  Examiner did not find support in the specification describing “fitness of the data asset” so this term is indefinite. 

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to methods of organizing human activity without significantly more. Independent claims 1 and 13 each recites publishing, by a producer, a function of a data asset; challenging, by at least one consumer, a fitness of the data asset; and creating facts that govern any issue including the fitness of the data asset via the publishing and challenging, which are each steps in a fundamental economic practice of negotiating a dispute. Claim 13 also recites a non-transient computer-readable medium, which is a generic component of a computer and does not integrate the recited steps into a practical application. As there are no additional elements recited, these 
Claims 2 and 14 each recites wherein the producers and consumers are connected across an input-output (IO) device (communicating across a network, routine and conventional per list in MPEP 2106.05(d) part II).  Claims 3 and 15 each recites creating, by a producer, at least one data asset stored in a repository for use by at least one consumer (storing data is routine and conventional per list in MPEP 2106.05(d) part II)).  Claims 4 and 16 each recites wherein the challenging comprises categorizing and aligning data assets, in a processor, for the producer and the at least one consumer as the data asset is transmitted across an IO device as the data asset is in use (categorizing and aligning data is evaluating and a mental process).  Claims 5 and 17 each recites wherein creating facts comprises resolving disputes on the data asset, via a processor, across an IO device, a dispute occurring when an authoritative source of the data asset is unknown or where two or more data assets for the same purpose exist (sending data across a network is routine and conventional per list in MPEP 21-6.05(d) part II).
Claims 6 and 18 each recites providing the data asset to future consumers based on right fit as defined by accuracy for the function (an output step, routine and conventional per Falk (US 20040111302) paragraph 0010, Goldman (US 20180239870) paragraph 0097, and Chan (US 20160283962) paragraph 0019).  Claims 7 recites wherein the data asset is categorized at a subject level (mental process accomplishable in the human mind or on pen and paper).  Claim 8 recites wherein creating facts includes resolving any issue using resolution rules (method of organizing human activity, negotiating between parties).  Claim 9 recites wherein the data asset is a certified data asset (certifying is evaluating, a mental process accomplishable in the human mind or on pen and paper).  Claim 10 recites wherein the data asset is a new data asset 

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beshah (US 20160203571).
With respect to claims 1 and 13, Beshah teaches:
publishing, by a producer, a function of a data asset (paragraphs 0020, 0021 agreement published by insurance company/user A); 
challenging, by at least one consumer, a fitness of the data asset (paragraph 0020 user B/consumer challenging/disputing said agreement); 
creating facts that govern any issue including the fitness of the data asset via the publishing and challenging (paragraph 0020 creating facts relating to dispute to resolve it).

With respect to claims 2 and 14, Beshah teaches wherein the producers and consumers are connected across an input-output (IO) device (figure 1B communications over LCMDRS interface 130).
With respect to claims 3 and 15, Beshah teaches creating, by a producer, at least one data asset stored in a repository for use by at least one consumer (paragraph 0017 documents stored for users, consumers).
With respect to claims 4 and 16, Beshah teaches wherein the challenging comprises categorizing and aligning data assets, in a processor, for the producer and the at least one consumer as the data asset is transmitted across an IO device as the data asset is in use (paragraph 0033 categorize documents in storage, transmitted across LCMDRS interface).
With respect to claims 5 and 17, Beshah teaches wherein creating facts comprises resolving disputes on the data asset, via a processor, across an IO device, a dispute occurring when an authoritative source of the data asset is unknown or where two or more data assets for the same purpose exist (paragraph 0016 figure 1 invention is for resolving disputes).
With respect to claims 6 and 18, Beshah teaches providing the data asset to future consumers based on right fit as defined by accuracy for the function (paragraphs 0017, 0019 documents provided are certified as correct for dispute resolution).
With respect to claim 7, Beshah teaches wherein the data asset is categorized at a subject level (paragraph 0033 categorize documents in storage).

With respect to claim 9, Beshah teaches wherein the data asset is a certified data asset (paragraph 0020 agreement identified by type/subject).
With respect to claim 10, Beshah teaches wherein the data asset is a new data asset categorized according to a set of system rules (paragraph 0034 figure 4 new assets entries generated for email in log, tracked so categorized).
With respect to claims 11 and 19, Beshah teaches assessing, by a certifier, the asset based on defined metrics (paragraph 0024 screening/certifying agreement dispute per metrics to ensure legitimacy).
With respect to claims 12 and 20, Beshah teaches wherein a health status of the data asset is determined through a data asset scoring process (paragraph 0033 generating supporting documents/videos etc. for agreements to make/evaluate the agreements as stronger/healthier).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        12/3/21